         Case 2:19-cv-03518-CMR Document 18 Filed 04/24/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BLAZE WATERS,
                        Plaintiff,
             v.                                            CIVIL ACTION NO. 19-3518
 AMTRAK,
                        Defendant.

                                              ORDER

       AND NOW, this 24th day of April 2020, upon consideration of Defendant’s Motion to

Dismiss [Doc. No. 11] and the responses and replies thereto, and for the reasons explained in the

accompanying Memorandum Opinion, it is hereby ORDERED as follows:

   1. The Motion to Dismiss [Doc. No. 11] is DENIED.

   2. No later than May 31, 2020, Plaintiff shall file a signed copy of the Amended Complaint.

       Plaintiff is encouraged to file a scanned copy of the signed Amended Complaint by email

       using the attached instructions for pro se litigants. If that is not possible, Plaintiff may file

       the signed Amended Complaint by mailing it to the Clerk’s office.

   3. Defendant shall file an answer within 14 days from the filing of Plaintiff’s signed

       Amended Complaint.

   4. The Clerk shall email this Order and its attachments, as well as the accompanying

       Memorandum Opinion, to Plaintiff at the email address provided in the Amended

       Complaint.

       It is so ORDERED.

                                                       BY THE COURT:

                                                        /s/ Cynthia M. Rufe
                                                       _____________________
                                                       CYNTHIA M. RUFE, J.
          Case 2:19-cv-03518-CMR Document 18 Filed 04/24/20 Page 2 of 2




                                                                                             March 24, 2020

                                       NOTICE TO PRO SE LITIGANTS

In response to developments with regard to the outbreak of coronavirus disease 2019 (COVID-19) in the
Eastern District of Pennsylvania, and the evolving public health guidance on the Federal, State, and local
levels, and the restrictions on access to courthouses, Court locations, and other Court offices in this
district, it is encouraged that all pro se litigants with pending cases or matters in the Eastern District of
Pennsylvania provide their current email address which will appear on the public docket of record to:
PAED_DOCUMENTS@ paed.uscourts.gov. The email that is provided will be used to serve copies of
orders on the pro se litigant. It is also recommended that pro se litigants send any documents for filing
to the same court email, PAED_DOCUMENTS@ paed.uscourts.gov. Please note that procedural rules
concerning the form and content of filings are still in effect, and litigants are encouraged to review the
Pro Se Notice of Guidelines on the Court website
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se for more information.

Be sure to include the name you used exactly as it appears on the docket(s), all docket case numbers in
which you are a party, and your current email address.
